Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered May 1, 2002, convicting him of robbery in the first degree (two counts), upon ajuiy verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel. Viewing the record as a whole, we conclude that the defendant received meaningful representation (see People v Baldi, 54 NY2d 137 [1981]). The defense counsel presented a reasonable defense, interposed appropriate objections, and effectively cross-examined witnesses (see People v Wright, 8 AD3d 507, 508 [2004]; People v Washington, 5 AD3d 615 [2004]). Unsuccessful trial strategies and tactics do not constitute ineffective assistance of counsel (see People v Henry, 95 NY2d 563, 566 [2000]). Smith, J.P., Crane, Mastro and Skelos, JJ., concur.